Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 6/1/2021.
Claims 1-2, 4, 6-8, 9-10, 12-13, 15-16, 17-20, 21 respectively are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-2, 4, 6-8, 9-10, 12-13, 15-16, 17-20, 21 respectively are allowed and renumbered as claims 1-2, 3, 4-5, 6, 8-9, 10-11, 12-13, 14-17, 7 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “generating a search domain name by compositing (i) a manufacturer domain name to (ii) a first search path domain name, wherein: the manufacturer domain name is associated with both a first domain and a manufacturer of the device, and is stored with the device, and the first search path domain name is associated with a second domain, and is one of a plurality of domain names included in a domain search path in a deployment environment; searching a Domain Name System (DNS) for a delegation record installed under the search domain name; obtaining, based on information stored in the device, the delegation record, wherein the delegation record includes a public key; authenticating, based on the public key, a manufacturer signature associated with the delegation record, wherein the manufacturer signature is generated using a private key paired with the public key; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453